- Provided by MZ Technologies November 3, 2010 VIA EDGAR Mr. Larry Spirgel Assistant Director Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington D.C. 20549 Mail Stop 3720 Re: Net Serviços de Comunicação S.A. Form 20-F for Fiscal Year Ended December 31, 2009 Filed May 21, 2010 File No. 0-28860 Dear Mr. Spirgel: This letter acknowledges the receipt by Net Serviços de Comunicação S.A. (theCompany) of your letter, dated October 21, 2010, relating to the Annual Report on Form20-F of the Company for the year ended December 31, 2009 filed with the Securities and Exchange Commission (theCommission) on May 21, 2010. As discussed by telephone, the Company advises the staff of the Commission that it expects to file a response to your letter on or before November 19, 2010. Mr. Larry Spirgel Division of Corporation Finance 2 November 3, 2010 * If you have any questions regarding this letter, please do not hesitate to call the undersigned at +(55) (11) 2111-2811. Sincerely, /s/ Marcio Minoru Miyakava Marcio Minoru Miyakava Investor Relations Officer cc: José Antônio Guaraldi Félix , Chief Executive Officer André Müller Borges, Chief Legal Officer Gregory V. Gooding, Esq., Debevoise & Plimpton LLP Paul M. Rodel, Esq., Debevoise & Plimpton LLP 2
